Citation Nr: 1603296	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-37 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than February 23, 2007 for the grant of service connection for spondylolisthesis of L5-S1 and myofascial pain syndrome (lumbar spine disability).

2.  Entitlement to service connection for a left knee disability, including as due to service-connected lumbar spine disability.

3.  Entitlement to service connection for a right knee disability, including as due to service-connected lumbar spine disability.

4.  Entitlement to service connection for arthritis of the left foot.

5.  Entitlement to service connection for arthritis of the right foot.

6.  Entitlement to service connection for atrial fibrillation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1964 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A May 2008 rating decision granted service connection for a lumbar spine disability effective February 23, 2007.  An April 2009 rating denied an earlier effective date for the grant of service connection for the lumbar spine disability.

An August 2010 rating decision denied service connection for the left and right knee disabilities.

A June 2015 rating decision denied service connection for arthritis of the left and right feet and atrial fibrillation.

In July 2015, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Knee Disability

The Veteran asserts that his bilateral knee disability is caused or aggravated by his service-connected back disability.  Back pain caused him to limp.  See Board hearing transcript at page 28.  He had knee problems for approximately eight years.  Id. at 29.

Service treatment records discuss treatment for the Veteran's back pain after lifting weights but do not discuss knee problems.

Post service private medical records mention right knee pain in October 2004.  Arthroscopic surgery was performed on the Veteran's left knee in 2008 and on his right knee in 2009.

In May 2010, a VA examiner diagnosed minimal degenerative change of the left and right knee and bilateral knee arthroscopic scars.  The examiner opined that the Veteran's knee disability was not secondary to or aggravated by his service-connected back disability.  The examiner's rationale was that the knee symptoms started with physical fitness test training in 1964 and gradually worsened, whereas the back started with a jeep accident in 1968.

The examiner's rationale appears to rely on an inaccurate medical history and the Board cannot rely on this opinion.

There are conflicting medical opinions as to whether the Veteran's service-connected back disability caused or aggravated his knee disability

An August 2010 VA examiner reviewed the medical records and opined that the Veteran's bilateral knee arthritis was less likely as not related to his service-connected lumbar spine disability.  She explained that he had bilateral meniscus tears and a known cause of arthritis.  That type of tear usually was sustained from a fall or twisting injury and was not a common result of an abnormal gait from a back condition.

Private physicians provided other views.  See e.g., October 2009 statement from L.E.A., M.D., October 2010 statement from B.M.W., M.D., and July 2015 statement from S.I.B., M.D.

Disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439   (1995).

The Veteran should be afforded a new VA examination by a physician, considering an accurate medical history, to determine if his service-connected back disability caused or aggravated a bilateral knee disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran testified that he was treated for his knees by Dr. S.I.B., an orthopedic surgeon.  The file contains the October 2009 and July 2015 statements from the physician but no treatment records dated after September 2009.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014)

Earlier Effective Date

During the Board hearing, the Veteran's representative asserted that the award of service connection for the back disability should be effective as of an October 1995 VA examination, or his August 1995 initial claim for VA benefits, because he believed that the evidence used to grant the claim was already in the file at that time and, therefore, the initial denial of his claim in October 1995, was in error.  See Board hearing transcript at pages 12, 16-17, and 36.  

This is essentially an assertion of clear and unmistakable error (CUE) in the prior decision, and is an alternative way to establish an earlier effective date.  The Board cannot consider entitlement to an earlier effective date on the basis of CUE in a prior rating decision, unless that question is first adjudicated by the AOJ.  Jarrell v. Nicholson, 20 Vet. App. 326 (2006).  The CUE question is inextricably intertwined with the effective date issue on appeal.

Other

The June 2015 rating decision denied service connection for arthritis of the left and right feet and atrial fibrillation.  The Veteran submitted a NOD as to this decision in June 2015.  The Board is required to remand these issues so that a statement of the case can be provided.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to service connection for a disability of the left and right feet, and atrial fibrillation.  Do not certify or return these issues to the Board, unless the Veteran submits a timely substantive appeal.

2. Ask the Veteran to authorize VA to obtain all records regarding treatment for his knee disabilities by Dr. S.I.B., the orthopedic surgeon, since October 2009.

a. If the Veteran fails to provide necessary authorizations, inform him that he can submit the evidence himself.

b. If any requested records cannot be obtained, inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claims.

3. After completion of the development requested above, schedule the Veteran for VA examination to determine whether any current knee disabilities are related to a disease or injury in service.  The claims folder should be reviewed by the examiner.

a. The examiner should opine whether it is at least as likely as not that any knee disability present since 2009, is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected spondylolisthesis of L5-S1 and myofascial pain syndrome?

b.  If not, is it at least as likely as not aggravated by service-connected lumbar spine disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of left or right knee disability prior to aggravation? 

c. The examiner must provide reasons for each opinion.  The examiner should address the opinions rendered by Dr. L.E.A. in October 2009, the August 2010 VA examiner, Dr. B.M.W. in October 2010, and Dr. S.I.B. in July 2015 (all regarding the relationship of the Veteran's knee disability to his back disability).

d.  The Veteran is competent to report symptoms and observable history.

e.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

f.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. Adjudicate the Veteran's allegation of CUE in the October 1995 rating decision that denied service connection for a lumbar spine disability.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

